Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards an advertisement system integrated into the wash function of a car wash. The invention is composed of a programmable input relay board coupled to a sound trigger board, wherein each wash function sends a trigger signal upon activation of the wash function. The programmable input relay board receives the signals and transmits an electrical output to the digital sound trigger board. The digital sound trigger board transmits a communication event to the external output devices based on the received electrical output of the programmable input relay board. 
The Examiner notes as previously discussed in the final rejection of 07/16/2021, the independent claims were previously rejected under MacDowell, and where applicable, further in view of Hodge. As shown, MacDowell discloses a car wash including advertisements triggered based on sensors. Although MacDowell discloses the broad concept of implementing advertisements within a car wash, MacDowell fails to teach or suggest the claimed configuration of components as discussed in the Applicant’s response of 10/18/2021. As previously discussed, MacDowell utilizes a central computer system which receives sensor data from various points within the car wash, and causes both the activation of car wash function and presentation of advertisements. In contrast, the invention as claimed receives a signal based upon an activation of the wash function rather than by a sensor.  
Upon further search and consideration, the Examiner has not discovered any additional references which teach or suggest the concept of responding to a wash 
The Examiner further notes the claimed invention is determined to be patent eligible. The Examiner notes that while the claimed invention is broadly related to the providing advertisements which is a certain method of organizing human activity, the claimed invention is integrated into a practical application as the claimed invention is utilizes particular components in a specific arrangement. As such the Examiner has determined the invention to be patent eligible as the claimed invention is significantly more than the judicial exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622